In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 14‐1806 
BRYANA BIBLE, Individually and on Behalf of the 
Proposed Class, 
                                          Plaintiff‐Appellant, 

                                 v. 

UNITED STUDENT AID FUNDS, INC., 
                                                Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
       No. 13‐CV‐00575‐TWP‐TAB — Tanya Walton Pratt, Judge. 
                     _____________________ 
                    DECIDED OCTOBER 5, 2015 
                    ______________________ 

    Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    On consideration of appellant’s petition for rehearing and 
rehearing  en  banc,  filed  on  September  1,  2015,  no  judge  in 
active service has requested a vote on the petition for rehear‐
ing en banc, and all judges on the original panel have voted 
to  deny  the  petition. Accordingly,  the  petition  for  rehearing 
is DENIED. 
2                                                                  No. 14‐1806 

   EASTERBROOK,  Circuit  Judge,  concurring  in  the  denial  of 
rehearing  en  banc.  If  default  on  a  student  loan  causes  the 
lender  to  collect  on  a  federal  guaranty,  the  borrower  must 
pay “reasonable collection costs” to curtail the expense to the 
Treasury.  20  U.S.C.  §1091a(b)(1). A  federal  regulation  none‐
theless  provides  that  a  borrower  who  signs  (and  complies 
with) a “repayment agreement,” thus reimbursing the guar‐
antor,  need  not  add  collection  costs  to  the  debt.  34  C.F.R. 
§682.410(b)(5)(ii)(D). 
    Bryana  Bible  stopped  paying  her  student  loan  but  later 
agreed  to  a  rehabilitation  program,  governed  by  34  C.F.R. 
§682.405, under which she paid $50 a month (not enough to 
cover  even  half  of  the  monthly  interest)  in  anticipation  that 
she  would  eventually  resume  making  full  payments,  after 
which the note would be sold to a new private lender. When 
signing  the  rehabilitation  contract,  Bible  promised  to  pay 
collection costs that could not exceed 18.5% of her loan.† 
    But when the holder of her note sought to recover those 
costs, Bible replied with this suit characterizing the effort as 
a form of mail or wire fraud and seeking millions of dollars 
in  damages  under  RICO,  even  though  the  guaranty  funds 

                                                 
     † Two paragraphs of the rehabilitation agreement address collection 

costs.  One  reads:  “Once  rehabilitation  is  complete,  collection  costs  that 
have  been  added  will  be  reduced  to  18.5%  of  the  unpaid  principal  and 
accrued  interest  outstanding  at  the  time  of  Loan  Rehabilitation.  Collec‐
tion  costs  may  be  capitalized  at  the  time  of  the  Loan  Rehabilitation  by 
your  new  lender,  along  with  outstanding  accrued  interest,  to  form  one 
new  principal  amount.”  The  other,  appearing  immediately  above  the 
signature  block,  reads:  “By  signing  below,  I  understand  and  agree  that 
the  lender  may  capitalize  collection  costs  of  18.5%  of  the  outstanding 
principal and accrued interest upon rehabilitation of my loan(s).” 
No. 14‐1806                                                         3 

have not been repaid and the premise of §682.410(b)(5)(ii)(D) 
has  not  been  fulfilled.  She  contends  that  a  rehabilitation 
agreement under §682.405 must be treated the same as a re‐
payment  agreement  under  §682.410  and  that,  by  treating 
these  two  programs  differently,  United  Student  Aid  Funds 
has  committed  thousands  of  federal  felonies—at  least  one 
per  borrower.  Bible  also  contends  that  United  Student  Aid 
Funds  must  pay  damages  for  breach  of  contract,  even 
though  her  original  loan  agreement  and  her  rehabilitation 
agreement  permit  the  lender  to  assess  collection  costs.  Re‐
versing the district court, the panel held that Bible’s suit may 
proceed on both the RICO and contract claims. 
    Each  member  of  the  panel  wrote  separately.  The  lead 
opinion,  by  Judge  Hamilton,  concludes  that  the  addition  of 
collection  costs  to  a  loan  in  rehabilitation  is  forbidden  be‐
cause  every  “rehabilitation  agreement”  is  a  “repayment 
agreement.” Judge Manion, in dissent, concludes that a “re‐
habilitation  agreement”  is  not  a  “repayment  agreement.” 
The two kinds of agreements are governed by separate regu‐
lations,  and  “rehabilitation”  does  not  produce  “repayment” 
when  it  doesn’t  even  cover  ongoing  interest.  Judge  Flaum 
saw merit in both of these views and wrote that: 
       Judge  Manion,  in  his  dissent,  makes  a  strong 
       case  for  the  proposition  that  the  two  concepts 
       are separate and distinct, and thus, that the re‐
       payment  agreement  provisions  of  [34  C.F.R.] 
       §682.410(b)(5)(ii) do not apply to the loan reha‐
       bilitation  program  described  in  34  C.F.R. 
       §682.405.  Indeed,  the  Department  of  Educa‐
       tion’s  website  lists  “Loan  Repayment”  and 
       “Loan  Rehabilitation”  as  independent  options 
4                                                         No. 14‐1806 

        for “getting your loan out of default.” [Citation 
        omitted.] Moreover, there is no cross‐reference 
        or  other  textual  indication  in  the  regulations 
        suggesting  that  the  rehabilitation  agreements 
        described  in  §682.405  constitute  repayment 
        agreements “on terms satisfactory to the agen‐
        cy”  under  §682.410(b)(5)(ii),  such  that  a  reha‐
        bilitation  agreement  might  fall  within  the 
        scope  of  §682.410(b)(5)(ii)’s  exception  to  the 
        general  rule  that  collection  costs  will  be  as‐
        sessed against borrowers in default. Rather, the 
        sole  reference  to  collection  costs  in  §682.405 
        appears to assume the assessment of collection 
        costs  in  the  rehabilitation  context.  See 
        §682.405(b)(1)(vi)(B)  (explaining  that  the  guar‐
        anty  agency  must  inform  a  borrower  entering 
        into  a  rehabilitation  agreement  “[o]f  the 
        amount  of  any  collection  costs  to  be  added  to 
        the unpaid principal of the loan when the loan 
        is sold to an eligible lender, which may not ex‐
        ceed  18.5  percent  of  the  unpaid  principal  and 
        accrued  interest  on  the  loan  at  the  time  of  the 
        sale”). 
Slip op. 50–51. But Judge Flaum thought that the court is re‐
quired  by  Auer  v.  Robbins,  519  U.S.  452  (1997),  to  accept  the 
agency’s  view  that  collection  costs  may  not  be  assessed 
against borrowers who sign rehabilitation agreements—even 
though  this  view  was  announced  in  a  brief  filed  as  amicus 
curiae in this suit and contradicts some earlier statements by 
the  Department  of  Education  (although  it  is  arguably  con‐
sistent  with  the  position  taken  in  one  filing  in  one  district 
court  in  2004  but  never  laid  out  in  the  Federal  Register  or 
No. 14‐1806                                                          5 

another place the regulated industry might access; compare 
Judge  Hamilton’s  conclusion,  slip  op.  28–29,  with  Judge 
Manion’s, slip op. 66–70). 
    The petition for rehearing en banc asks the court to con‐
sider whether Auer supports the Secretary’s current position, 
when applied to conduct that predates the Secretary’s amicus 
brief.  That  is  a  substantial  and  potentially  important  ques‐
tion,  but  an  antecedent  issue  is  whether  Auer  is  sound.  In 
concurring opinions to Perez v. Mortgage Bankers Association, 
135 S. Ct. 1199 (2015), three Justices (including Auer’s author) 
expressed  deep  reservations  about  deferring  to  the  position 
an agency adopts through means other than rulemaking. See 
also  Christopher  v.  SmithKline  Beecham  Corp.,  132  S.  Ct.  2156 
(2012);  John  F.  Manning,  Constitutional  Structure  and  Judicial 
Deference to Agency Interpretations of Agency Rules, 96 Colum. 
L. Rev. 612 (1996). 
   I  do  not  think  that  it  would  be  a  prudent  use  of  this 
court’s  resources  to  have  all  nine  judges  consider  how  Auer 
applies to rehabilitation agreements, when Auer may not be 
long  for  this  world.  The  positions  taken  by  the  three  mem‐
bers of the panel show that this is one of those situations in 
which the precise nature of deference (if any) to an agency’s 
views may well control the outcome. 
     The petition for rehearing does not contend that this liti‐
gation meets the standards for en banc review independent 
of  the  Auer  question.  None  of  the  other  circuits  has  consid‐
ered  whether  repayment  and  rehabilitation  agreements 
should be treated the same for the purpose of collection costs 
under  §1091a(b)(1).  Indeed,  legal  issues  about  the  student‐
loan program rarely arise in any circuit outside of bankrupt‐
cy litigation. But an agency’s (or litigant’s) invocation of Auer 
6                                                   No. 14‐1806 

deference  is  a  frequent  occurrence,  and  one  whose  effects 
this litigation illuminates—for deference has set the stage for 
a conclusion that conduct, in compliance with agency advice 
when  undertaken  (and  consistent  with  the  district  judge’s 
view of the regulations’ text), is now a federal felony and the 
basis of severe penalties in light of the Department’s revised 
interpretation announced while the case was on appeal.